President of the 75th Session;
Secretary-General;
Excellencies;
Bula Vinaka from Fiji, Your Excellency, the President of the 75th General Assembly, Mr Bozkir, and congratulations on your election.
Fiji joined the United Nations in 1970, just three days after our Independence. But even as we mark Fiji’s 50th Birthday alongside the United Nation’s 75th Anniversary, any celebration feels hollow against the enormity of COVID-19’s global spread and the worsening impacts of the climate emergency.
If there was ever a perfect storm of these dual crises, Fiji has seen it. This past April, in the midst of our campaign to contain an outbreak of the coronavirus, category 4 Cyclone Harold — already the third storm we had seen that season — made landfall at our shores.
Our disaster authorities and health officials sprang into action, taking every step in-line with everything the experts could tell us about how to stop the spread of this highly contagious virus.
And we saved lives from Harold’s devastation, even evacuating entire communities, all without allowing a single new case in relation to the storm.
This was a turning point for Fiji — we knew that if we could overcome the virus in the harshest of conditions, it could be defeated. So we doubled down on our containment efforts, maintaining fast and early testing through our local WHO- certified laboratory. We either isolated or quarantined every close contact of every known case. We maintained a nationwide curfew and a complete lockdown of our two most populous cities. We have diligently managed travel through our border ever since, and the Fijian public has now been free of the coronavirus for over 150 days.
Our doctors, our nurses, our contact tracers, our lab technicians and the members of our disciplined forces have fought tooth-and-nail for every day of that unbroken streak. And as I speak, they work in our quarantine centres, isolation wards, and at our border to allow our people to continue living without the virus in their midst.
But while Fiji has contained the coronavirus, we have not been spared its economic devastation. Our vital tourism sector, which constitutes upwards of 40 percent of our overall economy, along with other key sectors like our Garment Industry, came to a halt overnight, thrusting our economy into the most severe economic crisis in history.
Yet despite a catastrophic blow to Government revenues, we are committed to rebuilding from Cyclone Harold and building resilience to future storms and the rising seas. We must continue charting our path towards net-zero emissions and the aims of the 2030 Sustainable Development Agenda. These are not choices, Mr President, they are matters of survival. But the development resources available to us are unaffordable and far too little in relation to the scale of our immense and pressing needs.
Climate change and the coronavirus may be very different beasts, but the inequities they have exposed are all-too-familiar for small developing states. Once again, the worst impacts have fallen on us; those least equipped to bear them. Once again, our fate rests in the collective hands of the world — yet we still have zero guarantee of equitable access to a viable vaccine.
Indeed, the divide between the highly-developed and developing worlds has never felt so stark. But once again, the UN Charter supplies us hope, as has the ferocious advocacy and leadership from my friend, the Secretary-General. 75 years ago, the UN’s founding leaders recognised that no nation could know peace, no matter how responsibly and resolutely they act, unless all nations, large and small, did their part. The truth of that founding purpose is timeless — but it is clear that the multilateral system which emerged served the different needs of a different age. Mr President, this is not 1945. Our community of nations is larger, and so are the challenges we face. If climate change was not making that clear, this pandemic has made it painfully evident.
While we trust that science will defeat COVID-19, just as it has defeated smallpox, polio, and other communicable diseases, our changing climate will define the “next normal” post-COVID-19, becoming far deadlier before it ever abates.
We are already seeing a version of environmental Armageddon — from the massive, unprecedented fires in the American West, in Australia, and even in Scandinavia above the Arctic Circle which have devastated communities and infrastructure, turned iconic skylines orange, and scorched millions of acres of land. Just last week, Greenland lost a piece of its ice shelf that is larger than a number of small island nations.
If global climate action mirrors our incoherent global response to this pandemic, our children will see far greater horrors — we will not cap global temperature rise at either the 1.5-degree or 2-degree target, we will not stop our ocean ecosystems from becoming inhospitable, and we will not prevent a sixth mass extinction event.
Billions or even trillions of dollars thrown at scientist’s feet decades on from now will not produce a silver bullet that saves us from unmitigated climate impacts. That strategy may suffice for COVID-19, but solving a challenge as complex as climate change demands daily and enduring commitment that is already overdue. Our recovery from this pandemic must mark a transition to a decarbonized, climate- resilient economic system.
That is why Mr. President, Fiji has worked closely with the UN and our partners in Canada, Jamaica, the UK, the EU, and Rwanda through high-level engagement on financing for development to explore how we all recover faster. Recover better. Recover bluer. Recover greener. And recover together.
In the face of crushing financial pressure, Fiji has kept its sights set on the SDGs in every way we can afford. When our borders first shut, we immediately re prioritized finances through a COVID-19 Response Budget. Since then, we have launched another national budget which puts all resources we can muster behind as balanced, sustainable and inclusive a recovery as possible:
-	We have allocated tens of millions of dollars in direct assistance to those left unemployed or who are working on reduced hours as a result of this pandemic;
-	Education has remained free for every primary and secondary student in Fiji;
-	Healthcare in Government facilities has remained free for every Fijian;
-	We have maintained our social protection for over 100,000 of our most vulnerable citizens, including the elderly, persons living with disabilities, rural pregnant mothers, and children from single-parent or destitute homes in need of care and protection;
-	No Fijian has been cut-off from water because they cannot afford their bills. In fact, we are still expanding the life-changing benefits of renewable power to more of our people; adding to the over 800 Fijian communities already powered by solar home systems.
-	Alongside our development partners we are putting forward innovative solutions, including a new agro-solar project on our island of Ovalau, allowing the same land to be used for growing food and generating power;
-	We’re making higher education more accessible; with women composing a greater share of graduates from our tertiary institutions than their male peers;
-	In under two years we have planted 2.3 million trees and mangroves as part of our commitment to grow 30 million trees in 15 years.
And we soon plan to monetize the carbon captured by Fiji’s forests in partnership with the World Bank.
-	We have relocated five entire communities vulnerable to the rising seas, with over 40 more identified for relocation;
-	We are expanding our marine protected areas and protecting new coral reef systems, while maintaining our moratorium on sea-bed mining for the decade;
-	We are committed to net-zero emissions in shipping throughout the Pacific by 2050;
-	We are building adaptive capacity by expanding access to information and technology to all our people, including in our most remote islands. Today, 95% of Fijians can access mobile broadband services.
We are creating j obs through the construction of cyclone-resilient infrastructure, extending roads and essential services to the most remote pockets of our islands. And where climate impacts have left trails of devastation, we are building back stronger.
There is so much more we can do — that we must do — to break the costly cycle of rebuilding from climate driven devastation and maintain the pace of our march towards a modern economy. To fund our full recovery, developing countries have asked for a mere ten per cent of the historic stimulus packages the richest nations have deployed for themselves.
If we do not bridge this gap; the economic wounds of this pandemic will fester and cracks of inequity will deepen, undermining hard-earned development gains and bringing economic catastrophe crashing down on the most vulnerable nations. All countries will be forced to reckon with the historic cost of that collapse.
Mr President, 2020 was meant to be the year we took back our planet; a superyear for nature, for the oceans, for the climate, for biodiversity, for food security, for the survival of all life on Earth.
But caught on our heels by this pandemic, every nation has fallen well short of their global commitments. Our recovery from COVID-19 is our last and best opportunity to set ourselves towards the future our children deserve.
We know that neither this global pandemic nor the climate emergency can be solved in the communities suffering the most from their devastation. The campaign for collective action must press ahead in parliaments, in board rooms, in stock exchanges and in the hearts and minds of ordinary citizens everywhere in the world; that work begins here, it begins with the United Nations.
While they may stand emptier-than-usual today, the halls of the UNGA are where our global responses to COVID-19, climate change, and other defining causes of our time must take form — they are where our collective future will be forged. This great institution must remain the beating heart of global dignity, global security and global order.
While there are changes we know must be made; Fijians still look to the UN as a beacon for hope, a force for peace and an anchor of stability. Fiji stands ready to serve our community of nations in every way we can, by way of peacekeeping, by way of our climate and oceans diplomacy, and by example, through the nation we build for ourselves.
Thank you.